UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 10, 2007 CABELA’S INCORPORATED (Exact name of registrant as specified in its charter) Delaware 1-32227 20-0486586 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) One Cabela Drive, Sidney, Nebraska 69160 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(308) 254-5505 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On October 10, 2007, the Board of Directors (the “Board”) of Cabela’s Incorporated (the “Company”) appointed John H. Edmondson to serve as a member of the Board, effective immediately.Mr. Edmondson has not been appointed to serve on any Board committees at this time. Pursuant to the terms of the Company’s 2004 Stock Plan, Mr. Edmondson was automatically granted an option to purchase 2,000 shares of the Company’s common stock on the date of his appointment to the Board.The exercise price per share of common stock purchasable under the option is the closing price of the Company’s common stock on the date of grant, and the option vests on the first anniversary of the grant date.Mr. Edmondson also will participate in the standard non-employee director compensation arrangements described in the Company’s proxy statement for its 2007 Annual Meeting of Shareholders, which was filed with the Securities and Exchange Commission on April 2, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CABELA’S INCORPORATED Dated:October 12, 2007 By: /s/ Ralph W. Castner Ralph W. Castner Vice President and Chief Financial Officer
